Detailed Action
	This action is responsive to an original application filed on 11/10/2029 with acknowledgement that this application claims a priority date of 11/14/2018 to US Provisional Application 62/767,178.
	Claims 10, 17, 19, and 20 are independent claims.  Claims 1 and 9 are cancelled.  Claims 10-18 are withdrawn from consideration. 
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on December 3, 2022 is acknowledged.  One page of amended drawings, forty-eight pages of amended specification, and seven pages of amended claims were received on 12/3/2022.  
The drawings and specification are amended such that they are no longer objected to.  Claims 2-8 have been amended, Claims 1 and 9 have been cancelled, and Claims 19 and 20 are newly presented.  The claims remain objected to.  The amended claims are no longer rejected under 35 U.S.C. 112(a) for failing to comply with the enablement requirement.  Furthermore, the amended claims are no longer rejected under 35 U.S.C. 112(b) for failing for to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  
Election/Restrictions
Applicant's election with traverse of Invention Group I in the reply filed on 5/8/2021 is acknowledged.  The traversal is on the grounds that Invention Groups I and II are not distinct inventions and that a search by the examiner for systems and methods will result in many overlapping art being found.  This argument is not found persuasive because the system as claimed can be used in a materially 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/8/2021.
Claim Objections
Claims 2 and 19-20 are objected to because of the following informalities:  
In Claim 2 Lines 2-3, “further comprised with the heat reflective cover (56) wherein the two side surfaces” should be revised to “wherein the two side surfaces” since the fire protection system already comprises the heat reflective cover. 
In Claim 19 Lines 7-8, “configured fully to encase” should be revised to “configured to fully encase” to ensure proper grammar.
In Claim 19 Line 12, “the cover” should be revised to “the heat reflective cover” to ensure proper antecedent basis.
In Claim 19 Line 14, “the foam” should be revised to “the fire-proof spray foam” to ensure proper antecedent basis.
In Claim 19 Line 14, “and cover” should be revised to “and the heat reflective cover” to ensure proper antecedent basis. 
In Claim 20 Line 7, “andthe” should be revised to “and the” to correct an apparent scrivener’s error.
In Claim 20 Lines 7-8, “configured fully to encase” should be revised to “configured to fully encase” to ensure proper grammar.
In Claim 20 Line 12, “the cover” should be revised to “the heat reflective cover” to ensure proper antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2020/0316421 A1 to Patzelt (“Patzelt”) in view of US Patent 8,006,447 to Beele (“Beele”) and US Patent 8,127,387 to Tygh (“Tygh”).
As to Claim 19, Patzelt discloses a fire protection system for protecting a free-standing structure that is a residential structure, a commercial structure, or a governmental structure from runaway grass and forest fires (Title “Preventative Protection Against Fire, In Particular Forest Fire” and See Fig. 1 #O “object” which is a free-standing structure) , the system comprised of: 
a heat reflective cover (Figs. 1-3 #3 “retardant fabric”) with two side surfaces (See Fig. 3, Paragraph 0020 “the flame-retardant fabric is more preferably composed of two, three or more identical or different layers”, two identical layers are considered the two side surfaces), wherein one of the side surfaces of the heat reflective cover is a reflective surface (See Paragraph 0020 “comprising at least one 
a fire-proof spray substance (“flame-retardant substance” Paragraph 0016 “The preferred way of application of the flame-retardant substance to the object to be protected is surface treatment, e.g. by spraying”), the fire-proof spray substance fully encasing the cover (See Paragraph 0051 “The flame-retardant substance according to the invention may be applied to the flame-retardant fabric according to the invention or to any object to be protected against fire by spraying”, thus the flame-retardant substance can be fully encasing the cover); 
multiple hold down straps (See Paragraph 0022, “retaining straps” serve as hold down straps to hold the fabrics down to a target object); and
a series of anchors (See Paragraph 0022, “carabiners” serve as anchors when attached on a target object);
wherein the system can be individually installed into a position to completely isolate the free-standing structure from an external fire (Abstract “An exemplary flame-retardant fabric can be configured for covering objects to be protected against fire”, Paragraph 0015 “The object to be protected against fire may be any object, including movable and immovable objects, such as vehicles, buildings, plants of any kind, such as bushes, trees, hedges and the like, as well as preliminary or permanent constructions and the like”, thus the system can be installed to completely isolate a 
Regarding Claim 19, Patzelt does not specifically disclose wherein the fire-proof spray substance is a fire-proof spray foam that is between 1.9 inches and 12.1 inches in thickness and with a minimum heat resistivity between 800 degrees Celsius and 1400 degrees Celsius, wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches.  
However, Beele discloses a fire-proof spray foam (Title “fire resistant foam”, See Col. 10 Line 55 “In a known manner, a foam was prepared”, it is well understood in the art that foam can be prepared via a spray) that is between 1.9 inches and 12.1 inches in thickness (See Col. 7 Lines 54-60 “A great advantage of the system according to the invention is that the system can be used completely independently of the thickness of the wall, while, furthermore, the minimum wall thickness required for resisting fire is to be observed. For instance, the standard for keeping a wall fire resistant for 2 hours is a thickness of 15 cm; and for keeping a wall fire resistant for 1 hour a thickness of 10 cm”, a thickness of 10 cm or 15 cm would be a thickness between 1.9 inches and 12.1 inches) and has a minimum heat resistivity between 800 degrees Celsius and 1400 degrees Celsius (See Col. 11 Lines 21-39, the minimum heat resistivity can be considered at least 900° C which is between 800° C and 1400° C) wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches (See Col. 10 Line 55 and Col. 7 Lines 54-60, it is well understood in the art that foam can be prepared via a spray, and any amount of foam can be applied as desired).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire-proof spray substance of Patzelt to be a fire-proof spray foam that is between 1.9 inches and 12.1 inches in thickness and with a minimum heat resistivity 
Regarding Claim 19, the fire protection system of Patzelt modified by Beele’s fire-proof spray foam as applied above does not disclose comprising a prodding/ push pole to tuck the foam and cover into windows, door frames, soffits and under hangs.
However, Tygh discloses a prodding / push pole (Title “Multi-purpose firefighting tool”, Fig. 1)  that is capable of tucking fire-proof spray foam and a cover into windows, door frames, soffits and under hangs (See Col. 3 Lines 51-66, “Using handle 36 of tool 1, working member 10 can be employed for various purposes, including for general prying operations, battering solid surfaces to gain entry, or even reaching for items otherwise out of reach.”, See Fig. 2, it is understood that tool #1 is configured such that it can be used to tuck the foam and cover into parts of a free-standing structure, including windows, door frames, soffits, and under hangs, as needed using at least flat bar element #46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patzelt’s fire protection system in view of Beele as applied above to include a prodding / push pole that can be used to tuck the fire-proof spray foam and cover into windows, door frames, soffits, and under hangs, as taught by Tygh, for the purpose of having a firefighting tool available in the event of a fire for various purposes such as prying and battering (See Col. 3 Lines 51-66).
As to Claim 2, in reference to Patzelt’s fire protection system modified by Beele’s fire-proof spray foam and Tygh’s prodding/ push pole as applied to Claim 19 above, Patzelt further discloses wherein the two side surfaces of the heat reflective cover are both reflective surfaces (See Paragraph 
As to Claim 3, in reference to Patzelt’s fire protection system modified by Beele’s fire-proof spray foam and Tygh’s prodding/ push pole as applied to Claim 19 above, Patzelt further discloses comprising a pre-spray release coating (See Paragraph 0016, the flame retardant substance can be supplied by coating, which can be supplied prior to any spraying, thus the system comprises a pre-spray release coating).
As to Claim 5, in reference to Patzelt’s fire protection system modified by Beele’s fire-proof spray foam and Tygh’s prodding/ push pole as applied to Claim 19 above, Beele further discloses wherein the fire-proof spray foam is further comprised with a fire-retardant additive (See Col. 3 Lines 34-43).
As to Claim 6, in reference to Patzelt’s fire protection system modified by Beele’s fire-proof spray foam and Tygh’s prodding/ push pole as applied to Claim 19 above, Beele further discloses wherein the fire-proof spray foam is further comprised with normally closed cells (See Col. 3 Lines 54-55). 
As to Claim 7, in reference to Patzelt’s fire protection system modified by Beele’s fire-proof spray foam and Tygh’s prodding/ push pole as applied to Claim 19 above, Patzelt further discloses wherein the heat reflective cover is selected from a group consisting of a tarp, a roll-out mat, and a fold-out mat (See Paragraph 0022 “The flame-retardant fabric(s) may have a soft or rigid structure and can be embodied as a shutter, jalousie, curtain, sheet, mat, tissue and the like”, if the cover is a sheet or curtain it is considered a tarp, and if the cover is a soft mat it can be rolled or folded).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patzelt in view of Beele and Tygh, and US PGPUB 2013/0118764 A1 to Porter (“Porter”). 
Regarding Claim 4, in reference to Patzelt’s fire protection system modified by Beele’s fire-proof spray foam and Tygh’s prodding/ push pole as applied to Claim 19 above, Patzelt does not disclose further comprising a set of corner bands.  
However, Porter discloses a fire protection system (Fig. 12 “smoke and fire barrier wrapped around a structural steel beam”) for protecting a structure (Fig. 12 #100 “structural steel I-beam”) comprised with a cover (Fig. 12 #90 “strip”) and a set of corner bands (#102 “circumferential bands”, See Paragraph 0055). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Patzelt’s fire protection system modified by Beele’s fire-proof spray foam and Tygh’s prodding/ push pole as applied to Claim 19 above to include a set of corner bands, as taught by Porter for the purpose of securing the heat reflective cover to a structure being protected from a fire (See Paragraph 0055).

Claim 8 is rejected under as being unpatentable over Patzelt in view of Beele and Tygh, and US Patent 6,810,626 to Meyer et al. (“Meyer”).
Regarding Claim 8, in reference to Patzelt’s fire protection system modified by Beele’s fire-proof spray foam and Tygh’s prodding/ push pole as applied to Claim 19 above, Patzelt does not disclose wherein the series of anchors is selected from a group consisting of straight legged stakes, augers, and angle-legged stakes. 
However, Meyer discloses a fire protection system for protecting a structure (Title “Fire protection device for building structure”) with a heat reflective cover (Fig. 7 # 40’, See Col. 4 Lines 11-13) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patzelt’s fire protection system modified by Beele’s fire-proof spray foam and Tygh’s prodding/ push pole as applied to Claim 19 above to have the series of anchors be augers, as taught by Meyer for the purpose of anchoring the heat reflective cover to a ground surface (See Fig. 7, and Col. 6 Lines 7-9).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Patzelt in view of Beele and Porter. 
As to Claim 20, Patzelt discloses a fire protection system for protecting a free-standing structure that is a residential structure, a commercial structure or a governmental structure from runaway grass and forest fires (Title “Preventative Protection Against Fire, In Particular Forest Fire” and See Fig. 1 #O “object” which is a free-standing structure), the system comprised of: 
a heat reflective cover (Figs. 1-3 #3 “retardant fabric”) with two side surfaces (See Fig. 3, Paragraph 0020 “the flame-retardant fabric is more preferably composed of two, three or more identical or different layers”, two identical layers are considered the two side surfaces) and wherein one of the side surfaces of the heat reflective cover is a reflective surface (Paragraph 0020 “comprising at least one woven layer containing silica glass, preferably (fibers of) pure silica glass in compound with aramide and/or aluminum silicate”, aluminum silicate being a reflective surface on at least one side surface when there are two side surfaces), and the heat reflective cover is configured fully to encase the free-standing structure (See Figs. 1-3, the coupled covers #3 are on the roof and partially extending down to the ground in Fig. 1,  Fig. 2 is a top view, in Fig. 3 it is shown that #3 can extend to the ground which would 
a fire-proof spray substance (“flame-retardant substance”, See Paragraph 0016 that discloses spraying the substance), the fire-proof spray substance fully encasing the cover (See Paragraph 0051 “The flame-retardant substance according to the invention may be applied to the flame-retardant fabric according to the invention or to any object to be protected against fire by spraying”, thus the flame-retardant substance can be fully encasing the cover); 
multiple hold down straps (See Paragraph 0022, retaining straps serve as hold down straps to hold the fabrics down to a target object); and
a series of anchors (Paragraph 0022, “carabiners” serve as anchors when attached on a target object); and
a pre-spray release coating (See Paragraph 0016, the flame retardant substance can be supplied by coating, which can be supplied prior to any spraying, thus the system comprises a pre-spray release coating); 
wherein the system can be individually installed into a position to completely isolate the free-standing structure from an external fire (Abstract “An exemplary flame-retardant fabric can be configured for covering objects to be protected against fire”, See Paragraph 0015 “The object to be protected against fire may be any object, including movable and immovable objects, such as vehicles, buildings, plants of any kind, such as bushes, trees, hedges and the like, as well as preliminary or permanent constructions and the like”, thus the system can be installed to completely isolate a building); wherein the heat reflective cover can be manufactured in standard sizes that can be readily customized to fit varying size structures (See Paragraph 0022); and wherein when installed, the system 
Regarding Claim 20, Patzelt does not specifically disclose wherein the fire-proof spray substance is a fire-proof spray foam that is between 1.9 inches and 12.1 inches in thickness and with a minimum heat resistivity of between 800 degrees Celsius and 1400 degrees Celsius and made with a fire-retardant additive, wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches.
However, Beele discloses a fire-proof spray foam (Title “fire resistant foam”, See Col. 10 Line 55 “In a known manner, a foam was prepared”, it is well understood in the art that foam can be prepared via a spray) that is between 1.9 inches and 12.1 inches in thickness (See Col. 7 Lines 54-60 “A great advantage of the system according to the invention is that the system can be used completely independently of the thickness of the wall, while, furthermore, the minimum wall thickness required for resisting fire is to be observed. For instance, the standard for keeping a wall fire resistant for 2 hours is a thickness of 15 cm; and for keeping a wall fire resistant for 1 hour a thickness of 10 cm”, a thickness of 10 cm or 15 cm would be a thickness between 1.9 inches and 12.1 inches) and has a minimum heat resistivity between 800 degrees Celsius and 1400 degrees Celsius (See Col. 11 Lines 21-39, the minimum heat resistivity can be considered at least 900° C which is between 800° C and 1400° C) and made with a fire-retardant additive (See Col. 3 Lines 34-43), wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches (See Col. 10 Line 55 and Col. 7 Lines 54-60, it is well understood in the art that foam can be prepared via a spray, and any amount of foam can be applied as desired).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire-proof spray substance of Patzelt to be a fire-proof spray foam that is between 1.9 inches and 12.1 inches in thickness and with a minimum heat resistivity 
Regarding Claim 20, the fire protection system of Patzelt modified by the fire-proof spray foam of Beele as applied above does not disclose comprising a set of corner bands.
However, Porter discloses a fire protection system (Fig. 12 “smoke and fire barrier wrapped around a structural steel beam”) for protecting a structure (Fig. 12 #100 “structural steel I-beam”) comprised with a cover (Fig. 12 #90 “strip”) and a set of corner bands (#102 “circumferential bands”, See Paragraph 0055). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Patzelt’s fire protection system modified by Beele’s fire-proof spray foam as applied above to include a set of corner bands, as taught by Porter for the purpose of securing the heat reflective cover to a structure being protected from a fire (See Paragraph 0055).
Response to Arguments
Applicant's arguments filed 12/3/2021 have been fully considered.
The drawings and specification have been amended such that they are no longer objected to.
The claims remain objected to as noted above.
Applicant’s arguments regarding claims that were rejected under 35 U.S.C. 112(a) for failing to comply with the enablement requirement have been found persuasive.  Amendments to the claims and explanations of what is known to a person of ordinary skill in the art have been considered such that the 
The claims have been amended such that they are no longer rejected under 35 U.S.C. 112(b) for being indefinite.
Regarding Claims 19 and 20 (Cancelled Claims 1 and 9), applicant’s argument that Beele is for openings around pipes and conduits and does not motivate a person skilled in the art of fireproofing to apply the fire-proof spray foam to a cover is not found persuasive.  Applicant states that combining Beele with Patzelt only impacts the fire-retardant composition which is already a part of the Beele art.  Examiner notes that while Beele does disclose utilizing the fire-proof spray foam for pipes and conduits, Beele also discloses utilizing the fire-proof spray foam for a wall (See #1 in Fig. 1).  Examiner notes that Beele does not disclose use of the fire-proof spray foam being limited to inside of a building, thus one of ordinary skill in the art would be motivated to apply the fire-proof spray foam to an external wall or an internal wall of a building.  Furthermore it, is well known to one of ordinary skill in the art before the effective filing date of the claimed invention that fire-proof spray foam can be applied to an exterior of a building, as seen in other prior art such as WO 97/44094 to Anders (See Fig. 24 and Page 27 Line 25 – Page 28 Line 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fire-proof spray substance of Patzelt to be a fire-proof spray foam that is between 1.9 inches and 12.1 inches in thickness and with a minimum heat resistivity between 800 degrees Celsius and 1400 degrees Celsius, wherein the fire-proof spray foam can be installed over the heat reflective cover in depths of between 1.9 inches and 12.1 inches, as taught by Beele, for the purpose of using a fire-proof spray substance that insulates well, remains intact for a long period of time, and has effective sealing for a structure being protected from fire (See Col. 2 Lines 57-65).

Regarding Claim 19 (Cancelled Claim 1), Applicant’s argument that Porter demonstrates a stitching to hold the assembly together is not found persuasive.  Examiner notes that, as noted above Porter discloses corner bands that can be applied to a cover around a structure and does not disclose the amount of time required to apply the corner bands, nor is the amount of time required to install the corner bands claimed by the Applicant.  Porter discloses a fire protection system (Fig. 12 “smoke and fire barrier wrapped around a structural steel beam”) for protecting a structure (Fig. 12 #100 “structural steel I-beam”) comprised with a cover (Fig. 12 #90 “strip”) and a set of corner bands (Fig. 12 #102 “circumferential bands”, See Paragraph 0055).  Therefore, it would have been obvious to one of 
Regarding Claim 8, Applicant’s argument that the combination of Meyer with Patzelt in view of Beele and Tygh fails is not found persuasive.   Examiner notes that Meyer discloses a fire protection system for protecting a structure (Title “Fire protection device for building structure”) with a heat reflective cover (Fig. 7 # 40’, See Col. 4 Lines 11-13) and a series of anchors (Fig. 7 #51 “anchoring members”) wherein the series of anchors is selected from a group consisting of straight legged stakes, augers, and angle-legged stakes (See #51 in Fig. 7, Per Col. 5 Line 65 - Col. 6 Line 2 augers can be used as #51).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Patzelt’s fire protection system modified by Beele’s fire-proof spray foam and Tygh’s prodding/ push pole to have the series of anchors be augers, as taught by Meyer for the purpose of anchoring the heat reflective cover to a ground surface (See Fig. 7, and Col. 6 Lines 7-9).  The fire protection system of Patzelt in view of Beele and Tygh is operable as noted above, and implementing the augers of Meyer would not render the fire protection system of Patzelt in view of Beele and Tygh inoperable, as it would simply act to secure the heat reflective cover to a ground surface. 
Examiner notes that all elected claims remain rejected under 35 U.S.C. 103 as noted above. 





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752                                                                                                                                                                                                        /CODY J LIEUWEN/Primary Examiner, Art Unit 3752